MCFADDEN, Judge,
concurring fully and specially.
I concur fully in the majority opinion. I write separately to note that the Kentucky trial court failed to extend to the decisions of our trial courts the full faith and credit to which they are entitled. The Uniform Act to Secure the Attendance of Witnesses from Without the State provides, in this case, for proceedings in trial courts in Georgia and Kentucky and for separate exercises of discretion by trial courts in each state. The Kentucky trial court overstepped when it declared the decisions of our trial courts “defective on their face.”